United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 08-2533
                                 ___________

American Cleaners and                    *
Laundry Co., Inc.,                       *
                                         *
            Appellant,                   *
                                         *
      v.                                 *
                                         *
Textile Processors, Service Trades,      *
Health Care, Professional and            *
Technical Employees International        *
Union Local 161; Textile Processors,     *
Service Trades, Health Care,             *   Appeal from the United States
Professional and Technical Employees     *   District Court for the Eastern
International Union Local 108; Textile   *   District of Missouri.
Processors Local No. 108 Pension         *
Fund; Noel Beasley, Trustee of the       *       [UNPUBLISHED]
Local No. 108 Pension Fund; Mark         *
Rosen, Trustee of the Local No. 108      *
Pension Fund; Mark Birenbaum,            *
Trustee of the Local No. 108 Pension     *
Fund; UNITE HERE National                *
Retirement Fund; Noel Beasley,           *
Trustees of the UNITE HERE National      *
Retirement Fund; Harold Bock,            *
Trustees of the UNITE HERE National      *
Retirement Fund; Mark Fleischman,        *
Trustees of the UNITE HERE National      *
Retirement Fund; John Gillis, Trustees   *
of the UNITE HERE National               *
Retirement Fund; Christine Kerber,       *
Trustees of the UNITE HERE National      *
Retirement Fund; David Melman,           *
Trustees of the UNITE HERE National     *
Retirement Fund; Warren Pepicelli,      *
Trustees of the UNITE HERE National     *
Retirement Fund; Bruce Raynor,          *
Trustees of the UNITE HERE National     *
Retirement Fund; Harris Raynor,         *
Trustees of the UNITE HERE National     *
Retirement Fund; Edgar Romney,          *
Trustees of the UNITE HERE National     *
Retirement Fund; Richard Rumelt,        *
Trustees of the UNITE HERE National     *
Retirement Fund; Lynn Talbott,          *
Trustees of the UNITE HERE National     *
Retirement Fund,                        *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: September 21, 2009
                                Filed: December 16, 2009
                                 ___________

Before MELLOY, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        This is a dispute between an employer, American Cleaners and Laundry
Company, and two union-based pension funds–Local Number 108 Pension Fund and
its trustees, and the UNITE HERE National Retirement Fund (the retirement fund) and
its trustees. Originally two unions with which American Cleaners has or, at least, had
collective bargaining agreements (CBA)–Local 108 and Local 161–were also involved
in the dispute and are listed in the case caption. Although several of the underlying
facts of this dispute are not entirely clear, American Cleaners was obligated at one
point in time to pay to a pension fund $.05 per hour worked for each employee


                                         -2-
covered by the CBA with Local 161. At some juncture thereafter, a dispute ensued
between American Cleaners and the above-listed parties concerning the Local 161
payments.

        American Cleaners commenced this lawsuit, as relevant here, requesting,
among other things, the district court to declare that "American Cleaners does not now
have, nor has ever had, an obligation to make contributions" to the retirement fund.
Second Amended Complaint, ¶ 41(c). The district court1 noted that the Complaint
actually sought a declaration that American Cleaners was not subject to pension
payment liability for withdrawal from the retirement fund's plan. Because claims or
disputes about withdrawal liability are subject to the mandatory arbitration provisions
of 29 U.S.C. § 1401, the district court dismissed the case. On appeal, American
Cleaners argues that the district court erred because it was not seeking declaratory
relief regarding withdrawal liability, but instead was seeking a declaration that it was
not an "employer" within the meaning of the Multiemployer Pension Plan
Amendments Act (MPPAA), 29 U.S.C. §§ 1381-1453.

       We review the district court's Rule 12(b)(6) dismissal order de novo.
Neighborhood Enters., Inc. v. City of St. Louis, 540 F.3d 882, 884 (8th Cir. 2008).
Section 1401 states that "[a]ny dispute between an employer and the plan sponsor of
a multiemployer plan concerning a determination made under sections 1381 though
1399[2] of this title shall be resolved through arbitration." 29 U.S.C. § 1401(a)(1).
American Cleaners seeks to avoid these mandatory provisions, arguing that its claims
are based upon the Labor Management Relations Act rather than the MPPAA and that


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
      2
       These statutes pertain to an employer's liability for withdrawal from a pension
plan covered by the Employee Retirement and Income Security Act (ERISA). See 29
U.S.C. §§ 1381-1399.

                                          -3-
any claims impacting pension withdrawal liability encompass only the question of
whether American Cleaners is an "employer" within the meaning of the MPPAA. See,
e.g., Rheem Mfg. Co. v. Central States, SE and SW Areas Pension Fund, 63 F.3d 703,
705-06 (8th Cir. 1995) (holding that a district court had jurisdiction to decide whether
a manufacturer who leased truck drivers from a third-party entity was the "employer"
of the drivers for the purpose of the MPPAA, where the third party was the signatory
to the CBA and solely responsible for contributions to the pension fund). We disagree
with American Cleaner's analysis and find that the district court correctly divined the
essence of American Cleaners' complaint. As framed, it describes a quarrel over
withdrawal liability making the dispute mandatorily arbitrable. And, we also disagree
with American Cleaners' assertion that this case falls within the narrow exception to
arbitration set forth in Rheem. Dismissal of the action was correct.

      Accordingly, we affirm.
                     ______________________________




                                          -4-